By the Court. —
Lumpkin, C. J., delivering the opinion.
The answers to the interrogatories are unaccompanied by the questions propounded to the witnesses; whether, therefore, the questions be leading or the answers defective, we are left wholly without the means of judging.
There was a motion made for a new trial, and many of the grounds are for charges alleged to have been made for refusals to charge, and because the jury found contrary to the charges given, whereas it does not appear that any charge was given or refused by the Court. True, the fact is assumed in the rule nisi, and sundry decisions said to be made by the Court are therein recited. But his Honor, the presiding Judge, refused to make the rule absolute, nor does he any where certify to this Court that the grounds taken in the rule nisi aré true; he overruled the motion because there was abundant evidence to sustain the verdict.
We do not sit here to discuss and decide abstract questions of law, but to investigate alleged errors committed by the Court below, and we must be assured upon the authority of the Court itself, what the errors complained of are, before we can be called upon to reverse them. Suppose we were to hold that upon some of the grounds taken in the rule nisi, there were fatal errors, which required the correction of this Court, his Honor might well reply, I have not certified to the Supreme Court that these errors, fatal in their opinion, were committed by me, our mouths would be closed.
In the brief of testimony appended to the bill of exceptions it did not appear that any objections were taken to the testimony as the trial progressed. This omission being dis*585covered, the plaintiff in error moved that the rule nisi be amended on the argument by stating that the testimony of which he complained was admitted against his objections. But it will be perceived that his motion to amend was confined entirely to this point, and did not extend to the equally fatal omission as to the charges.
We are restricted then in this case entirely to the first and second grounds taken in the rule nisi, and upon a careful examination of the evidence we hold that these grounds, vague and indefinite as they are, not specifying the names of the witnesses, are not well taken. To be more precise, it would be necessary to state the testimony of every witness, and show that it was not amenable to the complaint made against it. We shall be excused, I trust, from the tediousness of this detail.
We affirm the judgment of the Circuit Court.